SECOND DIVISION
                               BARNES, P. J.,
                           BOGGS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 20, 2016




In the Court of Appeals of Georgia
 A16A0927. DEGEORGIS v. THE STATE.

      RICKMAN, Judge.

      Following a jury trial, David DeGeorgis was convicted of two counts of sexual

exploitation of children for possessing both printed and electronic images depicting

minors engaged in sexually explicit conduct. Prior to trial, DeGeorgis filed a motion

to suppress the evidence seized during the execution of the warrants to search his

computer equipment and residence, and he further moved to suppress a statement he

made to the investigating officers conducting the search of his home. The trial court

denied DeGeorgis’s motions and admitted the evidence, which DeGeorgis asserts was

error. We disagree and affirm.

             On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict and the defendant no longer enjoys
      a presumption of innocence. We neither weigh the evidence nor judge
      the credibility of witnesses, but determine only whether the evidence
      was sufficient for a rational trier of fact to find the defendant guilty of
      the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443
      U. S. 307 (99 SCt 2781, 61 LEd2d 560) (1979).


(Citation omitted.) Brown v. State, 336 Ga. App. 428, 429 (785 SE2d 84) (2016).

      So construed, the evidence shows that in August 2012, DeGeorgis’s estranged

wife brought a computer tower to the Holly Springs Police Department and expressed

concern that she had discovered child pornography on its hard drive. Upon speaking

to a police lieutenant, DeGeorgis’s wife explained that she had recently moved out

of her and DeGeorgis’s marital home, but returned when she knew that DeGeorgis

was absent in order to retrieve computer equipment used by DeGeorgis which she

knew to contain sexually explicit pictures of herself. While later viewing images on

the hard drive of one of the computer towers, she discovered what she believed to be

child pornography and brought the tower to the police station. She requested that the

lieutenant look at the computer’s contents to confirm whether it contained unlawful

material.

      The lieutenant agreed to do so and after viewing some of the images, he also

came to suspect that the computer contained child pornography. He thereafter took

possession of the computer tower at issue, as well as a second computer tower and

                                          2
two external hard drives that DeGeorgis’s wife had also retrieved from the residence.

The lieutenant obtained search warrants for each piece of equipment and requested

that a forensic study of their contents be conducted.

      At the same time that the lieutenant was in the process of obtaining the search

warrants and releasing the towers and drives for forensic analysis, DeGeorgis filed

a police report at the same police station in reference to the missing items. The

lieutenant arranged to meet an unsuspecting DeGeorgis at his home the following

day. Upon arrival, the lieutenant presented DeGeorgis with a search warrant for the

residence, and he and a second officer proceeded to conduct the search while two

additional officers remained outside for security.

      The search focused primarily on an area of the garage that DeGeorgis had

converted into a “man cave,” and in which he spent the vast majority of his time. The

area contained a myriad of locked boxes, drawers, and compartments. When asked,

DeGeorgis informed the lieutenant that one of the locked cabinets contained a metal

key box holding color-coded keys to each of the remaining locked containers, and he

provided the lieutenant with a key to the cabinet. In one locked drawer, the lieutenant

found numerous ziplock baggies containing womens’ undergarments, each

individually labeled with a female’s name and a date. After being questioned about

                                          3
the items, DeGeorgis admitted that they were “in his possession.” The remaining

locked containers contained a pornography collection so extensive that, once seized,

it took law enforcement officers working in shifts almost two months to sift through

its contents and to separate out the 28 printed images depicting child pornography

that were ultimately tendered at trial.

      A forensic study of the computer towers and of one of the external hard drives1

also revealed an immense collection of “bizarre” pornography,2 including 127

electronic images flagged by the forensic examiner as depicting naked pictures of

underage minors.

      DeGeorgis was charged with and convicted of two counts of sexual

exploitation of children in violation of OCGA § 16-12-100 (b) (8).2 He filed a motion

for new trial, which the trial court denied. This appeal follows.




      1
        The forensic examiner testified that the second external hard drive was
defective and he was unable to image or copy any of its contents.
      2
        The trial court suppressed details regarding the specific kinds of pornography
not involving minors that was stored on the computers.
      2
       “It is unlawful for any person knowingly to possess or control any material
which depicts a minor or a portion of a minor’s body engaged in any sexually explicit
conduct.” OCGA § 16-12-100 (b) (8).

                                          4
      1. DeGeorgis argues that the trial court erred in denying his motion to suppress

the electronic images located on the computer equipment. Specifically, he contends

that because his wife “was estranged, separated, and had reentered the marital

residence without permission to take and view the computers,” her consent to search

the computer tower was void and the lieutenant’s viewing of its contents was

unlawful. DeGeorgis further asserts that the resultant search warrants for the

remaining computer equipment and his residence amounted to fruit from the

poisonous tree and were, thus, invalid.

      It is well established, however, “that no illegal search and seizure occurs when

a private citizen independently discovers contraband or other evidence of illegal

conduct and then brings it to the attention of law enforcement.” Johnson v. State, 231

Ga. App. 823, 825 (3) (499 SE2d 145) (1998); see U. S. v. Jacobsen, 466 U. S. 109,

113 (I) (104 SCt 1652, 80 LEd2d 85 (1984). Indeed, “[t]he protection afforded by the

Fourth Amendment proscribes only governmental action and is wholly inapplicable

to a search or seizure, even an unreasonable one, effected by a private individual not

acting as an agent of the government or with the participation of a government

official.” (Citation, punctuation, and footnote omitted.) Hitchcock v. State, 291 Ga.

App. 455, 457 (2) (662 SE2d 155) (2008); see Jacobsen, 466 U. S. at 113 (1). In this

                                          5
context, “[t]he Fourth Amendment is implicated only if the authorities use

information with respect to which the expectation of privacy has not already been

frustrated.” Jacobsen, 466 U. S. at 117 (I); see Hobbs v. State, 272 Ga. App. 148, 150

(1) (611 SE2d 775) (2005) (“No Fourth Amendment violation exists when an

individual’s privacy is initially invoked by a private act, and any additional invasion

of [a defendant’s] privacy . . . is measured by the degree to which [the authorities]

may have exceeded the scope of the private search.”) (citations omitted).

      Here, the evidence is uncontroverted that the lieutenant’s initial viewing of the

contents of the computer tower’s hard drive occurred at the request of DeGeorgis’s

wife, the lieutenant was guided in his search by DeGeorgis’s wife so as to view the

files that she had already viewed, and the lieutenant looked at the images solely for

the purpose of verifying whether the computer contained unlawful material. The

lieutenant’s initial search did not, therefore, amount to a violation of DeGeorgis’s

Fourth Amendment rights. See Hobbs, 272 Ga. App. at 150 (1) (“Discovery of the

contraband by a private citizen and the verification of this evidence by the

investigators . . . does not violate the Fourth Amendment.”); Hester v. State, 187 Ga.

App. 46, 47 (369 SE2d 278) (1988) (rejecting appellant’s argument that his Fourth

Amendment rights were violated when shop owner discovered what he suspected to

                                          6
be narcotics while working on appellant’s vehicle and reported the contraband to

authorities); see also Jacobsen, 466 U. S. at 118-122 (II). After observing what he

believed to be child pornography on the tower’s hard drive, the lieutenant had

probable cause to obtain search warrants for the remaining computer equipment and

home. See generally Henson v. State, 314 Ga. App. 152, 154–55 (723 SE2d 456)

(2012) (noting that an officer who discovered child pornography on appellant’s laptop

computer while searching its contents for evidence of a drug crime had probable

cause to obtain additional search warrants for the phone and appellant’s computer

equipment because the facts supported a finding that “there [was] a fair probability

that evidence of a crime [would] be found in a particular place”) (punctuation and

footnote omitted). The trial court, therefore, did not err in denying DeGeorgis’s

motion to suppress on that basis.

      2. DeGeorgis further contends that the trial court erred in denying his motion

to suppress his admission made during the search of his residence that he possessed

the ziplock baggies containing womens’ undergarments. He argues specifically that

the statement was rendered involuntary because the lieutenant had allegedly taken his

cellular phone and his car keys and he did not believe that he was free to leave at the

time the statement was made.

                                          7
      We begin by noting that the trial court excluded both the actual question posed

to DeGeorgis as well as DeGeorgis’s detailed response to that question on the basis

that they were unduly prejudicial. Thus, the evidence presented to the jury was

limited solely to DeGeorgis’s admission that the ziplocked undergarments found

during the search were “in his possession.” Nevertheless, DeGeorgis’s representation

of the facts surrounding his admission is belied by the record. The lieutenant seized

DeGeorgis’s cellular phone because it was specifically enumerated on the search

warrant as an item that may contain evidence of a crime, and at no time did the

lieutenant or any other law enforcement officer request or seize DeGeorgis’s car keys.

Rather, after being asked if he would produce keys to the myriad of locked containers

in his “man cave” so as to avoid the officers cutting those locks, DeGeorgis

voluntarily produced a key ring holding the key to a locked cabinet in which the

remaining keys were stored. DeGeorgis now contends, without having produced any

evidence in support, that the same key ring also held his car key.

      Regardless, even assuming DeGeorgis’s car key was inadvertently taken by the

lieutenant, the record fully supports the trial court’s ruling that DeGeorgis’s

admission to possessing the undergarments was voluntary. Although DeGeorgis was

asked to remain outside the home for officer safety during the search, he was not

                                          8
placed under arrest, was not confined in any way, and was never told that he could

not leave. Indeed, the officers testified that had DeGeorgis attempted to leave during

the search, he would have been permitted to do so. It follows that DeGeorgis failed

to prove that his statement was involuntary. See Quedens v. State, 280 Ga. 355, 358-

359 (2) (629 SE2d 197) (2006); see also Bragg v. State, 295 Ga. 676, 679 (4) (b) (763

SE2d 476) (2014).

      Judgment affirmed. Barnes, P. J., and Boggs, J., concur.




                                          9